 

Exhibit 10.1

 

FIRST AMENDMENT TO SPONSORSHIP AGREEMENT

 

This First Amendment to Sponsorship Agreement is made effective as of July 12,
2019 (this “Amendment”), by and between Jacksonville Jaguars, LLC, a Delaware
limited liability company (“Club”), and ARC Group, Inc., a Nevada corporation
(owner and operator of Dick’s Wings and Grill) (“Sponsor”, and together with
Club, the “Parties”, and each, a “Party”).

 

A. The Parties have entered into the Sponsorship Agreement dated as of November
27, 2017 (as amended, supplemented, or otherwise modified from time to time, the
“Existing Agreement”). Pursuant to the Existing Agreement, Club grants Sponsor
certain sponsorship inventory.

 

B. Club and Sponsor desire to amend the Existing Agreement to modify its terms.

 

NOW, THEREFORE, in consideration of the promises set forth above and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

 

1. Definitions. Capitalized terms used and not defined in this Amendment have
the respective meanings assigned to them in the Existing Agreement. All
references in the Existing Agreement or any other document to “the Agreement” or
otherwise to the Existing Agreement shall mean the Existing Agreement as amended
hereby.

 

2. Amendment to Section 1. Section 1 of the Existing Agreement shall be deleted
in its entirety and replaced with the following:

 

“1. Term of Agreement. This Agreement shall be binding on the parties hereto as
of the Execution Date. The term of this Agreement (the “Term”) shall be deemed
to have commenced as of April 1, 2018 (the “Effective Date”) and shall expire
upon the later of: (a) the conclusion of the 2028/29 NFL season and (b) the last
day in February, 2029 (such expiration date, the “Scheduled Expiration Date”),
unless sooner terminated pursuant to the terms of this Agreement.”

 

3. Amendment to Section 2. Clause (i) of Section 2 of the Existing Agreement
shall be deleted in its entirety and replaced with the following:

 

“(i) the right to use the Benefits set forth on Exhibit A and the license and
right to use the Team Marks solely in connection with the advertisement and
promotion of Sponsor’s Dick’s Wings and Grill and Tilted Kilt branded
restaurants (and such other branded restaurants as Club and Sponsor may mutually
agree upon in writing during the Term) (collectively, the “Sponsor Business”) in
accordance with this Agreement.”

 

4. Amendment to Section 3(a). Section 3(a) of the Existing Agreement shall be
deleted in its entirety and replaced with the following:

 

“(a) In consideration for the Benefits, during each Contract Year of the Term,
Sponsor shall pay Club, in accordance with this Section 3(a) and Section 2(d) of
the Terms and Conditions, the amount set forth next to the applicable Contract
Year below (the “Annual Fee”). Sponsor and Club acknowledge and agree that
beginning with the Second Contract Year, the Annual Fee for each Contract Year
shall be $765,000 payable in accordance with the following schedule and payment
terms:

 

First Contract Year (2018/19):  $200,000  Second Contract Year (2019/20): 
$500,000  Third Contract Year (2020/21):  $794,444  Fourth Contract Year
(2021/22):  $794,444  Fifth Contract Year (2022/23):  $794,444  Sixth Contract
Year (2023/24):  $794,444  Seventh Contract Year (2024/25):  $794,444  Eighth
Contract Year (2025/26):  $794,444  Ninth Contract Year (2026/27):  $794,444 
Tenth Contract Year (2027/28):  $794,444  Eleventh Contract Year (2028/29): 
$794,444 

 

Club acknowledges payment of the First Contract Year Annual Fee. Sponsor shall
pay Club the Annual Fee for each remaining Contract Year in six (6) equal
installments, each due on or prior to the 1st of each month between June and
November of the applicable Contract Year.”

 



 

 

 

5. Amendment to Section 3(b). Section 3(b) of the Existing Agreement shall be
deleted in its entirety and replaced with the following:

 

“(a) In addition to the Annual Fees identified in Section 3(a) above, Sponsor
shall provide Club with food, beverage and serving products from Sponsor’s
Dick’s Wings restaurants with values equal to the following (each, an “Annual
Trade Value”):

 

First Contract Year (2018/19):  $35,000  Second Contract Year (2019/20): 
$35,700  Third Contract Year (2020/21):  $36,414  Fourth Contract Year
(2021/22):  $37,142  Fifth Contract Year (2022/23):  $37,885  Sixth Contract
Year (2023/24):  $40,000  Seventh Contract Year (2024/25):  $40,000  Eighth
Contract Year (2025/26):  $40,000  Ninth Contract Year (2026/27):  $40,000 
Tenth Contract Year (2027/28):  $40,000  Eleventh Contract Year (2028/29): 
$40,000 

 

As part of the Annual Trade Value, Sponsor shall provide Club with a designated
liaison who will coordinate the menu and quantities to be provided by Sponsor.
Sponsor shall deliver the food (the cost of which is included in the Annual
Trade Value) to the Stadium at the time and location specified by Club. If any
portion of the Annual Trade Value is not used in any given Contract Year, such
unused amount shall carry forward to the subsequent Contract Year. If any
portion of the Annual Trade Value is not used at the end of the Term, Club shall
be permitted to use such unused amount within twelve (12) months following
expiration of this Agreement. The parties acknowledge that the Annual Trade
Value is inclusive of any taxes, surcharges or related fees applicable to the
orders placed by Club during the Term.”

 

6. Amendment Exhibit A, Section 4(a). Section 4(a) of Exhibit A of the Existing
Agreement shall be deleted in its entirety and replaced with the following:

 

“a. Season Tickets: Sponsor shall receive eight (8) tickets (Section 150, Row
CC, Seats 13-16 and Section 150, Row DD, Seats 13-16 or a substantially similar
location) to each preseason and regular season Jaguars Home Game.”

 

7. Amendment Exhibit A, Section 5(a). Section 5(a) of Exhibit A of the Existing
Agreement shall be deleted in its entirety and replaced with the following:

 

“a. Branded Concession Stands: During each preseason and regular season Jaguars
Home Game and Other Events as requested by Club or the Stadium concessionaire
(“Concessionaire”), Sponsor shall have the right to display Sponsor branding on
(i) two (2) fixed concession stands in the Stadium located in the Bud Light
Party Zone; (ii) the fixed concession stands identified as Concession Stands
105, 118, 132, 410 and 435 on the Stadium concourses; (iii) the fixed concession
stands in the Stadium identified as Concession Stands 207 and 234 in the upper
club level; and (iv) up to four (4) portable concession stands on the NEZ Deck
(as defined below) (collectively, the “Stands”). The exact size and location of
the Stands shall be determined by Club. The exact design of the Stands shall be
mutually agreed upon between Sponsor and Club. Sponsor may display Signage
displaying a Sponsor Mark in and/or on the Stands. Sponsor shall be responsible
for all costs associated with the branding and Advertising in respect of the
Stands.”

 

8. Amendment Exhibit A, Section 6. The following shall be added as Section 6 of
Exhibit A of the Existing Agreement:

 

“6. NAMING RIGHTS OF NORTH END ZONE DECK

 

a. Sponsor shall be the naming sponsor of the north end zone deck at the Stadium
(the “NEZ Deck”). The official name of the NEZ Deck shall be the “Rally Zone” or
another name to be mutually agreed upon by the parties. Sponsor’s naming
sponsorship Benefits shall consist of the following:

 



  i. North LED Ribbon: Sponsor shall receive display of a Sponsor Mark or
animation for approximately one-third of the total game-time exposure available
for sponsor branding during each preseason and regular season Jaguars Home Game.
The display shall be located on the interior portion of the LED ribbon board
spanning the north end zone fascia, approximately 320’ x 9’. For purposes of
clarity, exterior portions of the LED ribbon board (approximately 70’ x 10’ of
each end of the LED board) shall be used for Team messaging determined by Club
(e.g. out of town scores, etc.);     ii. Fixed Videoboard Panel: Sponsor shall
receive display of a Sponsor Mark on one (1) fixed panel back-illuminated sign
below the north end zone video board at the Stadium, approximately 15’ x 76’ in
size, during each preseason and regular season Jaguars Home Game.  The exact
design and material of the panel shall be mutually agreed upon between Club and
Sponsor;     iii. Exterior Stadium Panel: Sponsor shall receive space to display
a fixed advertisement displaying a Sponsor Mark on the exterior facing north
facing wall of the Stadium during each preseason and regular season Jaguars Home
Game.  The size of the advertisement shall be approximately 40’ x 95’;     iv.
Brand Integration: Sponsor shall receive certain Signage and other
Sponsor-branded Advertising (which may include Sponsor’s Dick’s Wings and Tilted
Kilt brands, but any other brands shall be subject to Club’s prior written
approval) throughout the NEZ Deck as mutually determined between the
parties.  The quantity, size, and details regarding specific Sponsor-branded
items shall be determined by Club. Sponsor shall be solely responsible for all
costs and expenses associated with this Benefit;  



 



Page 2 of 3

 

 



  v. Sponsor Marketing: Subject to all applicable NFL Rules, Sponsor shall have
the opportunity to distribute promotional items, marketing materials, t-shirts,
and other Sponsor-branded collateral to fans on the NEZ Deck during each
preseason and regular season Jaguars Home Game. Sponsor shall be responsible for
all costs associated with any promotional items or marketing materials to be
distributed from the NEZ Deck, any activations, and Advertising and Signage. All
Advertising and activations associated with this Benefit shall be subject to
Club’s prior approval; and     vi. Press Release: Club shall author one (1)
press release announcing the sponsorship of the NEZ Deck during the Term. The
exact timing and distribution of the press release shall be determined by Club.
The content of the press release shall be mutually agreed upon between Club and
Sponsor.”  



 

9. Amendment Exhibit A, Section 7. The following shall be added as Section 7 of
Exhibit A of the Existing Agreement:

 

“7. OFFICIAL WATCH PARTY RESTAURANT / BAR FOR JAGUARS AWAY GAMES

 

a. Sponsor shall be identified as the “Official Watch Party Restaurant / Bar for
Jaguars Away Games”. This Benefit shall consist of the following:

 



  i. Social Media: Sponsor shall receive display of a Sponsor Mark in one (1)
social media post in respect of this Benefit prior to each preseason and regular
season Team away Game. The post will be authored by Club and published to Club’s
Twitter, Facebook or Instagram accounts as determined by Club. The post will tag
Sponsor’s official corresponding social media account, as applicable. The timing
of publication of the post shall be determined by Club;     ii. Radio Spots:
During each Contract Year, Sponsor shall receive the following radio spots
broadcasted on Club’s primary radio partner: (i) twenty (20) thirty second (:30)
spots across the initial broadcasts of Club’s Pre-Game Show broadcast prior to
each preseason and regular season Team away Game; (ii) one (1) thirty second
(:30) spot during each initial broadcast of Jaguars Thursday broadcast once
during each week of the preseason and regular season for each NFL season during
the Term. The exact timing of broadcast of each spot shall be determined by Club
or Club’s primary radio partner;     iii. Banner Ad: During each week of each
the preseason and regular season for each NFL season during the Term, Sponsor
shall receive display of a Sponsor Mark on one (1) banner advertisement in
respect of the Sponsor Business that rotates throughout www.jaguars.com
(approximately 300x250 pixels) and the official Team mobile app (approximate
size to be determined by Club). The exact placement of the banner advertisement
shall be determined by Club in its sole discretion; and     iv. ROAR and Mascot
Appearances: During each preseason and regular season Team away Game, Sponsor
shall receive one (1) appearance by (A) two (2) members of the ROAR, (B) the
Team mascot, or (C) one former Team player (subject to availability and
determined by Club) at one (1) mutually agreed upon location of Sponsor’s Dick’s
Wings restaurants in northeast Florida within a fifty (50) mile radius of the
Stadium. Each appearance shall be for a maximum of one (1) hour in duration and
scheduling shall be mutually agreed upon by the parties. The appearance shall be
conducted in accordance with all applicable NFL Rules.  

 

10. No Amendments. Except as set forth in Sections 2-9, the execution, delivery
and performance of this Amendment does not amend or waive any right, power,
remedy or obligation of either Party under the Existing Agreement.

 

11. Miscellaneous. Sections 10-12 of the Existing Agreement apply to this
Amendment, mutatis mutandis.

 

IN WITNESS WHEREOF, the Parties have executed and delivered this First Amendment
to Sponsorship Agreement as of the date first written above.

 



JACKSONVILLE JAGUARS, LLC   ARC GROUP, INC.           By: /s/ Scott Massey   By:
/s/ Seenu Kasturi   Scott Massey     Seenu Kasturi   Senior Vice President,
Corporate Partnerships     CEO

 

Page 3 of 3

 

 